DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2020 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on was filed June 17, 2020 along with a fee under 37 CFR 1.17(p) and a certification under 37 CFR 1.97(e)(1) after the mailing date of the Final Official action dated June 15, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
The information disclosure statement (IDS) submitted on October 24, 2019 was filed along with a fee under 37 CFR 1.17(p) after the mailing date of the Official action dated August 28, 2019 and prior to the Final Official action dated June 15, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Reasons for Allowance
Claims 1-21 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “shaped abrasive particles without a binder” and “the shaped abrasive particles comprising alpha alumina”.
United States Patent No. 6,319,108 to Adefris et al. (hereinafter “Adefris”) teaches the shaped ceramic abrasive composites comprise about 10-90 parts by weight abrasive particles and 90-10 parts by weight ceramic matrix (col. 2, ll. 25-29; col. 3, ll. 53-61).  Adefris teaches further the abrasive composites comprise a plurality of abrasive particles dispersed throughout a ceramic matrix having a porous structure characterized by numerous pores or voids throughout (col. 3, ll. 53-56).  Adefris teaches further yet the suitable abrasive particles include, for example, fused aluminum oxide, ceramic aluminum oxide, and heated treated aluminum oxide (col. 7, ll. 29-32).
In contrast, Applicant’s independent claim 1 recites in part “shaped abrasive particles without a binder” and specification as originally filed discloses at page 4, ll. 23-25 the following: “The shaped abrasive particle's shape is retained without the need for a binder to form an agglomerate comprising abrasive particles in a binder that are then formed into a shaped structure.”  Furthermore, Applicant’s independent claim 1 also recites in part “the shaped abrasive particles comprising alpha alumina”, whereas Adefris does not teach or suggest any one of the aforementioned types of aluminum oxide are alpha aluminum oxide, i.e., alpha alumina.
For these reasons, there is no obvious reason to modify the teachings of Adefris and using any one of Rosenflanz and/or Berg and teach “shaped abrasive particles without a binder” and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731